SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2012 PETROBRAS INTERNATIONAL FINANCE COMPANY - PifCo (Translation of Registrant's name into English) Cayman Islands (Jurisdiction of incorporation or organization) 4 th Floor, Harbour Place 103 South Church Street P.O. Box 1034GT George Town, Grand Cayman Cayman Islands,B.W.I. (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX INCORPORATION BY REFERENCE THIS REPORT ON FORM 6-K IS INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT ON FORM OF F-3ASR OF PETRÓLEO BRASILEIRO S.A - PETROBRAS (NO. 333-163665) AND PETROBRAS INTERNATIONAL FINANCE COMPANY (NO. 333-163665-01) MANAGEMENT’S DISCUSSION AND ANALYSIS
